UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 12, 2013 IMPRIMIS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 001-35814 45-0567010 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 437 South Hwy 101, Suite 209 Solana Beach, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 704-4040 N/A (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure Attached as Exhibit 99.1 to this Item 7.01 is a presentation that is being used by the management of Imprimis Pharmaceuticals, Inc. (the “Company") in meetings describing the Company. The information contained in Item 7.01 of this report and in Exhibit 99.1 shall not be deemed “filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits (d)Exhibits Presentation dated April 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMPRIMIS PHARMACEUTICALS, INC. Dated: April 12, 2013 By: /s/Mark L. Baum Name: Mark L. Baum Title: Chief Executive Officer 3 EXHIBIT INDEX Presentation dated April 2013 4
